  Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 1 of 15 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               :   Case No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 TCF FINANCIAL CORP., CRAIG R. DAHL,                        :   SECURITIES EXCHANGE ACT OF
 PETER BELL, WILLIAM F. BIEBER,                             :   1934
 THEODORE J. BIGOS, KAREN L.                                :
 GRANDSTRAND, THOMAS F. JASPER,                             :   JURY TRIAL DEMANDED
 GEORGE G. JOHNSON, RICHARD H.                              :
 KING, VANCE K. OPPERMAN, ROGER J.                          :
 SIT, JULIE H. SULLIVAN, and BARRY N.                       :
 WINSLOW,                                                   :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                       NATURE OF THE ACTION

        1.       This is an action brought by Plaintiff against TCF Financial Corp. (“TCF Financial”

or the “Company”) and the members TCF Financial’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their violations

of Section 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in

connection with the proposed acquisition of TCF Financial by Chemical Financial Corporation

and its affiliates (“Chemical Financial”).
  Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 2 of 15 PageID #: 2



       2.      Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on March 29, 2019 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby TCF Financial will merge with and into Chemical Financial, with Chemical Financial as

the surviving corporation. Immediately following the merger or at such later time as the parties

may mutually agree, Chemical Financial’s wholly-owned subsidiary, Chemical Bank, a Michigan

banking corporation, will merge with and into TCF Financial’s wholly-owned subsidiary, TCF

National Bank, a national banking association, with TCF National Bank as the surviving bank (the

“Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the

companies entered into (the “Merger Agreement”), each TCF Financial common share issued and

outstanding will be converted into the right to receive 0.5081 shares of Chemical Financial

common stock, valuing TCF Financial at $21.58 per share based on the closing price of Chemical

Financial common stock on January 25, 2019 (the “Merger Consideration”).

       3.      Therefore, the consideration TCF Financial stockholders stand to receive in

connection with the Proposed Transaction and the process by which Defendants propose to

consummate the Proposed Transaction are fundamentally unfair to Plaintiff and the other common

stockholders of the Company. Defendants have now asked TCF Financial’s stockholders to

support the Proposed Transaction in exchange for inadequate consideration based upon the

materially incomplete and misleading representations and information contained in the

Registration Statement, in violation of Sections 14(a) and 20(a) of the Exchange Act. Specifically,

the Registration Statement contains materially incomplete and misleading information concerning,




                                                2
  Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 3 of 15 PageID #: 3



among other things, (i) TCF Financial’s and Chemical Financial’s financial projections, relied

upon by the Company’s financial advisor, J.P. Morgan Securities LLC (“J.P. Morgan”), in its

financial analyses; and (ii) the data and inputs underlying the financial valuation analyses that

support the fairness opinion provided by J.P. Morgan. The failure to adequately disclose such

material information constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as

TCF Financial stockholders need such information in order to cast a fully-informed vote in

connection with the Proposed Transaction.

        4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to TCF Financial’s stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant is

incorporated in the State of Delaware and therefore in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.


                                                   3
  Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 4 of 15 PageID #: 4



        8.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because TCF Financial in incorporated in this District.

                                           PARTIES

        9.     Plaintiff is, and has been at all relevant times, the owner of TCF Financial common

stock and has held such stock since prior to the wrongs complained of herein.

        10.    Individual Defendant Craig R. Dahl (“Dahl”) is the Company’s Chairman,

President, and Chief Executive (“CEO”). Dahl joined TCF Financial in 1999 as president and CEO

of TCF Equipment Finance, Inc. Dahl has been a member of the Board since 2012.

        11.    Individual Defendant Peter Bell has served as a member of the Board since 2009.

        12.    Individual Defendant William F. Bieber has served as a member of the Board since

1997.

        13.    Individual Defendant Theodore J. Bigos has served as a member of the Board since

2008.

        14.    Individual Defendant Karen L. Grandstrand has served as a member of the Board

since 2010.

        15.    Individual Defendant George G. Johnson has served as a member of the Board since

1998.

        16.    Individual Defendant Richard H. King has served as a member of the Board since

2014.

        17.    Individual Defendant Vance K. Opperman (“Opperman”) has served as a member

of the Board since 2009. Opperman is the Lead Director.

        18.    Individual Defendant Roger J. Sit has served as a member of the Board since 2015.

        19.    Individual Defendant Julie H. Sullivan has served as a member of the Board since

2016.


                                                4
     Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 5 of 15 PageID #: 5



        20.     Individual Defendant Barry N. Winslow has served as a member of the Board since

2008.

        21.     Individual Defendant Theresa M. H. Wise has served as a member of the Board

since February 2019.

        22.     Defendant TCF Financial is incorporated in Delaware and maintains its principal

offices at 200 Lake Street East, Wayzata, MN 55381. The Company’s common stock trades on

the New York Stock Exchange under the symbol “TCF.”

        23.     The defendants identified in paragraphs 10-21 are collectively referred to as the

“Individual Defendants” or the “Board.”

        24.     The defendants identified in paragraphs 10-22 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction Undervalues TCF Financial

        25.     TCF Financial is a bank holding company. Its principal subsidiary is TCF National

Bank and operates in three segments: Lending, Funding, and Support Services. TCF Bank operates

bank branches in Illinois, Minnesota, Michigan, Colorado, Wisconsin, Arizona, South Dakota and

Indiana.

        26.     On January 28, 2019, the Company and Chemical Financial jointly announced the

Proposed Transaction:

                DETROIT, MI & WAYZATA, MN - January 28, 2019 – Chemical
                Financial Corporation ("Chemical") (NASDAQ: CHFC) and TCF
                Financial Corporation ("TCF") (NYSE: TCF) today announced the
                signing of a definitive agreement under which the companies will
                combine in an all-stock merger of equals transaction. Under the
                terms of the agreement, which was unanimously approved by the
                boards of directors of both companies, TCF will merge into
                Chemical, and the combined holding company and bank will operate



                                                5
Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 6 of 15 PageID #: 6



         under the TCF name and brand following the closing of the
         transaction.

         The merger combines two complementary banking platforms to
         create a premier Midwest bank that will be uniquely positioned to
         capitalize on market opportunities and broaden the channels and
         customers it serves through increased scale and expanded product
         offerings. The combined company will have approximately $45
         billion in assets, $34 billion in total deposits and more than 500
         branches across nine states, including four of the top 10 Midwest
         markets. It will leverage the strengths of Chemical's community
         banking and wealth management capabilities with TCF's large
         deposit franchise and expertise in wholesale lending on a national
         basis.

                                        ***

         Transaction Details
         Under the terms of the agreement, TCF shareholders will receive
         0.5081 shares of Chemical common stock for each share of TCF
         common stock based on a fixed exchange ratio, equivalent to $21.58
         per TCF share based on the closing price as of January 25, 2019.
         Each outstanding share of 5.70% Series C Non-Cumulative
         Perpetual Preferred Stock of TCF will be converted into the right to
         receive one share of a newly created series of preferred stock of
         Chemical. Upon completion of the deal, TCF and Chemical
         shareholders will own 54% and 46% of the combined company,
         respectively, on a fully diluted basis.

         Governance and Leadership
         The combined company will be headquartered in Detroit and
         maintain a significant operating presence in Minneapolis as well as
         Midland and Chicago. The combined company will be led by:

         Gary Torgow, who will serve as executive chairman of the board of
         directors;

         Vance Opperman, who is the current lead independent director of
         TCF Financial Corporation's board of directors, will serve as lead
         independent director;

         Craig Dahl, who will serve as CEO and president;

         Dennis Klaeser, who will serve as CFO;

         Brian Maass, who will serve as deputy CFO and treasurer; and



                                          6
  Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 7 of 15 PageID #: 7




               David Provost will become chairman of the combined bank and
               Tom Shafer will become president and COO of the combined bank.

               Additional leadership team members will be comprised of highly
               experienced and proven executives that reflect the strengths and
               capabilities of both banks and will share equally in the integration
               process.

               The combined company’s board of directors will have sixteen
               directors, consisting of eight directors from TCF and eight directors
               from Chemical.

               Timing and Approvals
               The merger is expected to close in the late third or early fourth
               quarter of 2019, subject to satisfaction of customary closing
               conditions, including receipt of customary regulatory approvals and
               approval by the shareholders of each company.

               Advisors
               Keefe, Bruyette & Woods is acting as financial advisor to, and
               rendered a fairness opinion to the board of directors of, Chemical.
               Nelson Mullins Riley & Scarborough, LLP and Wachtell, Lipton,
               Rosen & Katz are serving as legal counsel to Chemical. J.P. Morgan
               Securities LLC is acting as lead financial advisor to, and rendered a
               fairness opinion to the board of directors of TCF. Perkins Advisors,
               LLC is also acting as financial advisor to TCF, and Simpson
               Thacher & Bartlett LLP is serving as legal counsel.

       27.     The Merger Consideration undervalues the Company’s shares in light of its recent

financial performance and prospects for future growth. More specifically, on the day of the

announcement of the Proposed Transaction, TCF Financial announced stellar fourth quarter and

full year 2018 results:

Fourth Quarter Observations

   •   Revenue of $377.0 million, up 3.9% from the fourth quarter of 2017
   •   Improved efficiency ratio of 66.30%
   •   Average interest-earning asset growth of 1.4% from the fourth quarter of 2017
   •   Period-end loans and leases of $19.1 billion, down 0.2% from December 31, 2017; period-
       end loans and leases excluding auto finance up 7.5% from December 31, 2017
   •   Net charge-off rate of 0.46%, up 8 basis points from the fourth quarter of 2017; net charge-
       off rate excluding auto finance net charge-offs of 0.28%, up 10 basis points from the fourth


                                                7
     Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 8 of 15 PageID #: 8



         quarter of 2017 • Return on average common equity (“ROACE”) of 14.30%; return on
         average tangible common equity (“ROATCE”) of 15.59%

2018 Observations

     •   Revenue of $1.5 billion, up 6.5% from 2017; net interest income of $992.0 million, up
         7.2% from 2017
     •   Reported efficiency ratio of 69.34%; adjusted efficiency ratio of 67.15%
     •   Net charge-off rate of 0.29%, up 5 basis points from 2017; net charge-off rate excluding
         auto finance net charge-offs and recoveries on consumer real estate loan sales of 0.14%,
         down 1 basis point from 2017
     •   ROACE of 12.42%; reported ROATCE of 13.56%; adjusted ROATCE of 14.74%

         28.    Accordingly, the Company is well-positioned for financial growth and the Merger

Consideration fails to adequately compensate Company stockholders by cutting off their ability to

benefit from the Company’s continued growth.

         29.    It is therefore imperative that TCF Financial’s stockholders are provided with the

material information that has been omitted from the Registration Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests prior to the

forthcoming stockholder vote.

B.       Conflicts of Interests in the Proposed Transaction

         30.    The Board along with certain Company’s executive officers are conflicted because

they have secured unique benefits for themselves from the Proposed Transaction not shared with

the public stockholders.

         31.    Eight members of the TCF Financial’s Board will join the board of the newly

formed company.

         32.    Defendant Opperman will serve as executive chairman of the board of the newly

formed company.

         33.    Defendant Dahl will serve as CEO and president of the newly formed company.




                                                8
     Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 9 of 15 PageID #: 9



        34.    Brian Maass, currently TCF Financial’s Chief Financial Officer (“CFO”), will

serve as deputy CFO and treasurer of the newly formed company.

        35.    It is also assumed that the named executive officers of TCF Financial will be

terminated “without cause,” and will receive substantial cash severance payments, as set forth in

the following table:

                                                                 Perquisites/
              Name                 Cash ($)(1)   Equity ($)(2)   Benefits ($)(4)    Total ($)
              Craig Dahl           5,250,000     6.639,993            18,243       11,908,236
              Brian Maass          1,246,875     3,010,421            25,175        4,282,471
              William Henak        1,456,875     3,358,904            18,301        4,834,080
              Michael Jones        1,548,750     2,839,183            25,178        4,413,111
              Thomas Jasper       1,530,608             —                —          1,530,608



C.      The Materially Incomplete and Misleading Registration Statement

        36.    On March 29, 2019, TCF Financial and Chemical Financial jointly filed the

Registration Statement with the SEC in connection with the Proposed Transaction.                The

Registration Statement was furnished to the Company’s stockholders and solicits the stockholders

to vote in favor of the Proposed Transaction. The Individual Defendants were obligated to

carefully review the Registration Statement before it was filed with the SEC and disseminated to

the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents and/or omits material information

that is necessary for the Company’s stockholders to make an informed decision concerning

whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of

the Exchange Act.

        37.    The Registration Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by J.P. Morgan, the disclosure of which

is material because it provides stockholders with a basis to project the future financial performance




                                                     9
 Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 10 of 15 PageID #: 10



of the target company, and allows stockholders to better understand the analyses performed by the

financial advisor in support of its fairness opinion of the transaction.

       38.     Defendants failed to disclose estimated 2024 net income, despite the fact that J.P.

Morgan relied on this in its TCF Dividend Discount Analysis (Registration Statement at 89-90).

The failure to disclose this information was material because it was used by J.P. Morgan to

calculate the Company’s terminal value, an important component of the analysis. Without this

information, the Registration Statement is misleading because defendants are asking stockholders

to vote for the Proposed Transaction without giving them all the information.

       39.     With respect to J.P. Morgan’s TCF Public Trading Multiples Analysis and

Chemical Public Trading Multiples Analysis, the Registration Statement fails to disclose: (i) the

individual multiples and financial benchmarking metrics for each of the companies observed by

J.P. Morgan in its analyses; and (ii) corresponding 2019 price-to-earnings per share (“P/EPS”)

multiples for each company. The failure to disclose each of the selected companies’ multiples

causes the Registration Statement to be misleading, as stockholders cannot observe whether the

selected companies truly are comparable to the Company, or whether the companies were selected

to make the merger consideration appear fair.

       40.     With respect to J.P. Morgan’s TCF Dividend Discount Analysis, the Registration

Statement fails to disclose: (i) the Company’s projected 2024 net income that was used by J.P.

Morgan to determine the Company’s terminal value in its analysis; and (ii) the specific inputs and

assumptions underlying the discount rates of 9.0% to 11.0% calculated and applied by J.P. Morgan.

       41.     The failure to disclose the foregoing information renders the Registration Statement

misleading, as the omitted information is material because defendants have relied on the fairness




                                                  10
 Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 11 of 15 PageID #: 11



opinion to approve the Proposed Transaction, and are encouraging the stockholders to vote in favor

of it.

          42.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          45.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, amongst other things:




                                                 11
 Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 12 of 15 PageID #: 12



the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       46.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       47.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives and the Company’s financial projections.

       48.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  12
 Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 13 of 15 PageID #: 13



                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   The Individual Defendants acted as controlling persons of TCF Financial within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of TCF Financial, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Registration Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of TCF Financial, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          51.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          52.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of TCF Financial, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed




                                                 13
 Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 14 of 15 PageID #: 14



Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       53.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       56.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;


                                                 14
 Case 1:19-cv-00661-UNA Document 1 Filed 04/09/19 Page 15 of 15 PageID #: 15



          A.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          B.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          C.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          D.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: April 9, 2019                               RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  15
